Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a density of states of HOMO DOSHOMO and a density of states of LUMO DOSLUMO of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H-LSL satisfy at least one of the following conditions (i) and (ii): 
(i) with respect to the density of states of LUMO, a density of states of LUMO DOSLUMOHOST of the host overlaps the density of states of LUMO DOSLUMOH-LSL of the hole-leakage suppression layer H- LSL and does not overlap the density of states of LUMO DOSLUMOE-LSL of the electron-leakage suppression layer E-LSL, and 
(ii) with respect to the density of states of HOMO, a density of states of HOMO DOSHOMOHOST of the host overlaps the density of states of HOMO DOSHOMOE-LSL of the electron-leakage suppression layer E-LSL and does not overlap the density of states of HOMO DOSHOMOH- LSL of the hole-leakage suppression layer H-LSL” which renders the claim indefinite. The density of states (DOS) is essentially the number of different states at a particular energy level that electrons are allowed to occupy (see for definition: https://eng.libretexts.org/Bookshelves/Materials_Science/Supplemental_Modules_(Materials_Science)/Electronic_Properties/Density_of_States). Therefore, DOS is a finite number. So, it is not understood what is meant by “(i) with respect to the density of states of LUMO, "a density of states of LUMO DOSLUMOHOST of the host overlaps the density of states of LUMO DOSLUMOH-LSL of the hole-leakage suppression layer H- LSL and does not overlap the density of states of LUMO DOSLUMOE-LSL of the electron-leakage suppression layer E-LSL” or “(ii) with respect to the density of states of HOMO, a density of states of HOMO DOSHOMOHOST of the host overlaps the density of states of HOMO DOSHOMOE-LSL of the electron-leakage suppression layer E-LSL and does not overlap the density of states of HOMO DOSHOMOH- LSL of the hole-leakage suppression layer H-LSL”. Applicant’s submitted disclosure (Specification and Drawings) does not provide any details or examples as to how the claimed limitations satisfy the given conditions.
	Since the examiner is unable to make any suitable interpretation of the claimed limitations, examiner will examine only the following limitations of claim 1:
An organic electroluminescent device comprising: 
a structure in which an anode; 
a hole transporting area; 
a light emitting layer; 
an electron transporting area, and a cathode are sequentially stacked, wherein the light emitting layer includes a host, 
each of the hole transporting area and the electron transporting area comprises at least two layers, one of the at least two layers of the hole transporting area contacting the light emitting layer is an electron-leakage suppression layer E-LSL, one of the at least two layers of the electron transporting area contacting the light emitting layer is a hole-leakage suppression layer H-LSL.
	Claims 2-20 depend from claim 1.
	Due to indefiniteness of claim 1, claims 2-6  are not rejected over prior art since they are directly related to the indefiniteness of claim 1.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(2):
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 7-14, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20200266375 A1 – hereinafter Li). 
Regarding Claim 1, Li teaches an organic electroluminescent device semiconductor device (see the entire document; Fig. 5; specifically, [0031]-[0068], and as cited below), comprising:

    PNG
    media_image1.png
    504
    401
    media_image1.png
    Greyscale

Li – Fig. 5
a structure in which an anode (11 – Fig. 5; [0067] – “first electrode 11; [0031] – “the first electrode may be an anode”); 
a hole transporting area (15={153, 152, 151} – [0068] – “a hole injection layer 153”; “a hole transport layer 152”;  “an electron blocking layer 151”); a light emitting layer (13 – [0067] - “light-emitting layer 13”); 
an electron transporting area ({14=141, 142, 143}, 16={161, 162} – [0039] - “first hole blocking sub-layer 141”; “second hole blocking sub-layer 142”; “third hole blocking sub-layer 143”; [0068] – “an electron transport layer 161”; “an electron injection layer 162”), and 
a cathode (12 – [0067] - “the second electrode 12”; [0031] – “the second electrode may be a cathode”) are sequentially stacked (as shown in Fig. 5), 
wherein the light emitting layer (13) includes a host ([0034] – “The light-emitting layer 13 may include a host material”),
each of the hole transporting area (15={153, 152, 151}) and the electron transporting area ({14=141, 142, 143}, 16={161, 162}) comprises at least two layers (each has at least three layers), 
one of the at least two layers of the hole transporting area (151) contacting the light emitting layer (13) is an electron-leakage suppression layer E-LSL (151 – [0068] – “an electron blocking layer 151”), 
one of the at least two layers of the electron transporting area (14) contacting the light emitting layer (13) is a hole-leakage suppression layer H-LSL (14 – [0067] – “hole blocking layer 14”).
Regarding Claim 7, Li teaches the organic electroluminescent device of claim 1, wherein the hole transporting area (15={153, 152, 151}) comprises at least one of an electron- leakage suppression layer (151 – [0068] – “an electron blocking layer 151”), a hole transporting layer (152 – [0068] – “a hole transport layer 152”) and a hole injection layer (153 - [0068] – “a hole injection layer 153”).  
Regarding Claim 8, Li teaches the organic electroluminescent device of claim 7, wherein with respect to the light emitting layer (13), the hole transporting area (15={153, 152, 151}) has a structure (152) in which the electron-leakage suppression layer (151) and the hole injection layer (153) are disposed (that is, 151 and 153 are disposed on either side of 152), or a structure in which the electron-leakage suppression layer, the hole transporting layer, and the hole injection layer are disposed.  
Regarding Claim 9, Li teaches the organic electroluminescent device of claim 1, wherein the electron transporting area ({14=141, 142, 143}, 16={161, 162}) comprises at least one of a hole- leakage suppression layer (14 - [0067] - “hole blocking layer 14”), an electron transporting layer (161 - [0068] – “an electron transport layer 161”), and an electron injection layer (162 - [0068] – “an electron injection layer 162”).  
Regarding Claim 10, Li teaches the organic electroluminescent device of claim 9, wherein with respect to the light emitting layer (13), the electron transporting area ({14=141, 142, 143}, 16={161, 162}) has a structure (161) in which the hole-leakage suppression layer (14) and the electron injection layer (162) are disposed (that is, 14 and 162 are disposed on either side of 161), or a structure in which the hole-leakage suppression layer, the electron transporting layer, and the electron injection layer are disposed.  
Regarding Claim 11, Li teaches the organic electroluminescent device of claim 1, wherein an absolute value difference ΔLUMO between a LUMO energy level of the electron-leakage suppression layer E-LSL and a LUMO energy level of the host is 2.0 eV or less ([0074] teaches: LUMO of electron blocking layer 151=2.4 eV; LUMO of light-emitting layer 13=2.6 eV. Therefore, ΔLUMO between a LUMO energy level of the electron-leakage suppression layer E-LSL and a LUMO energy level of the host is: (2.6 eV – 2.4 eV)=0.2 eV which is less than 2.0 eV).
Regarding Claim 12, Li teaches the organic electroluminescent device of claim 1, wherein an absolute value difference ΔHOMO between a HOMO energy level of the electron-leakage suppression layer E-LSL and a HOMO energy level of the host is 2.0 eV or less ([0074] teaches: HOMO of electron blocking layer 151 = 5.75 eV; HOMO of light-emitting layer 13 = 5.8 eV. Therefore, ΔHOMO between a HOMO energy level of the electron-leakage suppression layer E-LSL and a HOMO energy level of the host is (5.8 eV – 5.75 eV=0.05 eV which is less than 2.0 eV).  
Regarding Claim 13, Li teaches the organic electroluminescent device of claim 1, wherein an absolute value difference ΔLUMO between a LUMO energy level of the hole-leakage suppression layer H-LSL and a LUMO energy level of the host is 2.0 eV or less ([0074] teaches: LUMO of hole blocking layer 141=2.7 eV; LUMO of light-emitting layer 13=2.6 eV. Therefore, ΔLUMO between a LUMO energy level of the hole-leakage suppression layer H-LSL and a LUMO energy level of the host is (2.7 eV – 2.6 eV) = 0.1 eV which is less than 2.0 eV).  
Regarding Claim 14, Li teaches the organic electroluminescent device of claim 1, wherein an absolute value difference ΔHOMO between a HOMO energy level of the hole-leakage suppression layer H-LSL and a HOMO energy level of the host is 2.0 eV or less ([0074] teaches: HOMO of hole blocking layer 141 = 6.0 eV; HOMO of light-emitting layer 13 = 5.8 eV. Therefore, ΔHOMO between a HOMO energy level of the hole-leakage suppression layer H-LSL and a HOMO energy level of the host is (6.0 eV – 5.8 eV) = 0.2 eV which is less than 2.0 eV).
Regarding Claim 17, Li teaches the organic electroluminescent device of claim 1, wherein an absolute value of a HOMO energy of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H- LSL is 4.5 eV or more ([0074] teaches HOMO of electron blocking layer 151 = 5.75 eV; HOMO of hole blocking layer 141 = 6.0 eV. Therefore, both meet the claimed limitation).  
Regarding Claim 18, Li teaches the organic electroluminescent device of claim 1, wherein an absolute value of a LUMO energy of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H- LSL is 1.0 eV or more ([0074] teaches LUMO of electron blocking layer 151 = 2.4 eV; LUMO of hole blocking layer = 2.7 eV. Therefore, both meet the claimed limitation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Song et al. (US 20130069073 A1 – hereinafter Song).
	Regarding Claim 15, Li teaches claim 1 from which claim 15 depends.
	But, Li does not expressly disclose wherein a triplet energy T1 of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H-LSL is 1.5 eV or more.  
	In a related art, Song teaches a triplet energy level of electron blocking layer and hole blocking layer to be 2.6 eV (Song – [0056] – “The triplet energy level of the first blocking layer 107 or/and the second blocking layer 127 may be 2.6 eV or more.”; Fig. 2 shows 107 is the first (electron) blocking layer and 127 is the second (hole) blocking layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a triplet energy T1 of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H-LSL is 1.5 eV or more as taught by Song into Li.
An ordinary artisan would have been motivated to integrate Song structure into Li structure in the manner set forth above for, at least, this integration will provide the obvious benefit of improved external quantum efficiency – Song – [0056].
Regarding Claim 16, Li teaches claim 1 from which claim 16 depends.
But, Li does not expressly disclose wherein a singlet energy S1 of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H-LSL is 2.0 eV or more.  
However, Song teaches in table 1 for material 1 a triplet energy for blocking layer to be 2.6 eV and energy level difference between singlet-triplet is 0.6. Therefore, triplet energy level of each of the blocking layer to be at least 2.0 eV.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a singlet energy S1 of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H-LSL is 2.0 eV or more as taught by Song into Li.
An ordinary artisan would have been motivated to integrate Song structure into Li structure in the manner set forth above for, at least, this integration will provide the obvious benefit of improved external quantum efficiency – Song – [0056].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim et al. (US 20200190113 A1 – hereinafter Kim).
Regarding Claim 19, Li teaches claim 1 from which claim 19 depends.
But, Li does not expressly disclose the organic electroluminescent device of claim 1, wherein a lowest energy level of bond dissociation energy BDE of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H-LSL in a ground state is 1.00 eV or more.  
However, in a related art, Kim teaches a hole transport region contains an electron blocking layer ([0135] – “hole transport region may include a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer”) and an electron transport region contains a hole blocking layer ([0136] – “electron transport region may include a hole blocking layer”). Kim further teaches a hole transport region and an electron transport region are condensed cyclic compounds ([0129] – “the condensed cyclic compound may be included in at least one layer selected from a hole transport region, an electron transport region”). And Kim teaches BDE of cyclic compounds is greater than 1.8 eV ([0127] – “he BDE of the condensed cyclic compound may exceed (e.g., be greater than) about 1.8 eV”) which is more than 1.00 eV as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a lowest energy level of bond dissociation energy BDE of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H-LSL in a ground state is 1.00 eV or more as taught by Kim into Li.
An ordinary artisan would have been motivated to integrate Kim structure into Li structure in the manner set forth above for, at least, this integration will provide the obvious benefit of improved lifespan of an organic light-emitting device including the condensed cyclic compound (Kim – [0126]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shitagaki et al. (US 20090102368 A1 – hereinafter Shitagaki).
Regarding Claim 20, Li teaches claim 1 from which claim 20 depends.
But, Li does not expressly disclose wherein each of the electron-leakage suppression layer E-LSL and the hole- leakage suppression layer H-LSL has a refractive index n of 0.6 or more in a blue wavelength area ranging from 400 to 470 nm; or a dipole moment of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H-LSL is more than 0.
However, in a related art, Shitagaki teaches suppressing the injection of amount of holes into a hole-transporting layer ([0117] – “Such a structure makes it possible to suppress the injection amount of holes into the second layer (the hole-transporting layer) 112 from the first layer (hole-injecting layer) 111” – that is, acting as a hole-blocking layer) and suppressing the injection of electron transporting ([0134] – “accordingly transport of electrons from the first organic compound 201 to the second organic compound 202 or from the second organic compound 202 to the first organic compound 201 is suppressed” – that is, acting as electron blocking layer). Furthermore, Shitagaki teaches modulating dipole moments by suppressing the transport layer. Therefore, Shitagaki’s hole blocking layer and electron blocking layer both have a dipole moment of more than 0 since they suppress transport of hole or electron.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a dipole moment of each of the electron-leakage suppression layer E-LSL and the hole-leakage suppression layer H-LSL is more than 0 as taught by Shitagaki into Li.
An ordinary artisan would have been motivated to integrate Shitagaki structure into Li structure in the manner set forth above for, at least, this integration will provide the obvious benefit of separation of charges between layers as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898